DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 2, figure 4, claims 1-4, in paper filed on 7/10/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102b as being anticipated by Yasoshima (US 2011/0128104).
	Regarding claim 1, Yasoshima discloses a linear solenoid comprising:
a coil (2) configured to generate a magnetic force when energized; 
a cylindrical sliding core (5) arranged on an inner peripheral surface of the coil (2); 
a columnar plunger (7) arranged on the inner peripheral surface of the sliding core (5) and configured to slide in an axial direction (see the drawing below);
a bottomed cylindrical yoke (see the drawing below) including a cylindrical portion along the axial direction (see the drawing below) and 
a bottom portion (see the drawing below) that is connected to the cylindrical portion (see the drawing below), is formed in a direction intersecting the axial direction and faces a base end surface (8a) of the plunger (7), 
and the bottomed cylindrical yoke (see the drawing below) configured to accommodate the coil (2), the sliding core (5), and the plunger (7); 
a magnetic attraction core (3) arranged in the axial direction (see the drawing below) to face a distal end surface (see the drawing below) of the plunger (7) and configured to attract magnetically the plunger (7) by a magnetic force generated by the coil (2); and 
a magnetic flux transfer member (11) that is arranged on an outer peripheral side of an end of the sliding core (5) facing the bottom portion (see the drawing below) and transfers magnetic flux (11) between the sliding core (5) and the yoke (see the drawing below), 
wherein when the plunger (7) is closest to the magnetic attraction core (3), 
a position of the base end surface (8a) of the plunger (7) along the axial direction (see the drawing below) is the same as a position of the end of the sliding core (5) along the axial direction (see the drawing below), or is closer to the bottom portion side of the sliding core along the axial direction than the end of the sliding core, 
a recess (see the drawing below) is formed so as to accommodate the base end surface (8a) of the plunger (7) in a state where the plunger (7) is farthest from the magnetic attraction core (3);
the end of the sliding core (5) is not housed in the recess (see the drawing below).  
[AltContent: textbox (distal end surface)][AltContent: arrow][AltContent: textbox (Yoke)][AltContent: arrow][AltContent: textbox (Bottomed cylindrical yoke &   cylindrical portion)][AltContent: textbox (Bottom portion)][AltContent: textbox (Axial direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    220
    292
    media_image1.png
    Greyscale

[AltContent: textbox (Recess )][AltContent: arrow]
    PNG
    media_image2.png
    199
    282
    media_image2.png
    Greyscale

Annotated FIGS. 1A & 1B of Yasoshima
Regarding claim 2, which depend from claim 1, Yasoshima discloses:
when the plunger (7) is closest to the magnetic attraction core (3), 
the position of the base end surface (8a) of the plunger (7) along the axial direction (see the drawing above) is the same as a position of an end surface (8a) facing the bottom portion of the magnetic flux transfer member (see the drawing above)  along the axial direction (see the drawing above)  or is closer to the bottom portion side of the sliding core (5) along the axial direction (see the drawing above) than the end surface.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasoshima (US 2011/0128104) in view of Inami (US 6,409,144).
Regarding claims 3 and 4, Yasoshima does not disclose:
wherein on a surface of the bottom portion opposite to the surface on which the recess is formed, a convex portion is formed so as to protrude outward at a position corresponding to the recess.  
Inami discloses a solenoid comprising:
wherein on a surface of the bottom portion (see the drawing above/below) opposite to the surface on which the recess (see the drawing above/below) is formed, a convex portion is formed so as to protrude outward at a position corresponding to the recess (see the drawing above/below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the convex portion is formed so as to protrude outward at a position corresponding to the recess (see the drawing above/below) as taught by Inami with Yasoshima’s device for the purpose of suitability of the intended use. Since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    272
    457
    media_image3.png
    Greyscale


[AltContent: textbox (Bottom portion)][AltContent: arrow][AltContent: textbox (Recess & Convex portion)][AltContent: arrow]
    PNG
    media_image4.png
    329
    418
    media_image4.png
    Greyscale

Annotated FIG. 1 of Inami
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 14, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837